Exhibit 10.1

 

(Portions of this Agreement have been omitted pursuant to a request for
Confidential Treatment filed with the Securities and Exchange Commission.)

 

FIRST AMENDMENT OF REVOLVING CREDIT AGREEMENT

 

THIS FIRST AMENDMENT OF REVOLVING CREDIT AGREEMENT (“Amendment”), dated
effective as of June 2, 2008, is made and entered into by and among WHOLE FOODS
MARKET, INC. (the “Company”), a Texas corporation, the lenders which are now or
hereafter parties thereto (each, together with its successors and assigns, a
“Lender” and collectively, the “Lenders”), and JPMORGAN CHASE BANK, N.A., a
national banking association formerly known as JPMorgan Chase Bank, as
administrative agent for the Lenders (in such capacity, together with its
successors in such capacity, the “Agent”).

 

RECITALS:

 

WHEREAS, the Company, the Agent and the Lenders are parties to a Revolving
Credit Agreement dated as of August 28, 2007 (hereinafter referred to as the
“Credit Agreement”); and

 

WHEREAS, in connection with the Company’s request to increase the Aggregate
Commitment and to amend the Credit Agreement to permit Investments by the
Company and its Subsidiaries in Persons other than Subsidiaries of the Company,
the Agent, the Lenders and the Company have agreed, on the terms and conditions
herein set forth, that the Credit Agreement be amended in certain respects.

 

AGREEMENTS:

 

NOW, THEREFORE, in consideration of the premises and the mutual agreements,
representations and warranties herein set forth, and for other good and valuable
consideration, the receipt and sufficiency which are hereby acknowledged and
confessed, the Company, the Agent and the Lenders do hereby agree as follows:

 


SECTION 1.    GENERAL DEFINITIONS.  CAPITALIZED TERMS USED HEREIN WHICH ARE
DEFINED IN THE CREDIT AGREEMENT SHALL HAVE THE SAME MEANINGS WHEN USED HEREIN.


 


SECTION 2.     AMENDMENT OF APPLICABLE COMMITMENT FEE PERCENTAGE AND APPLICABLE
MARGIN DEFINITIONS.  THE DEFINITIONS OF IN SECTION 1.1  OF THE CREDIT AGREEMENT
ARE HEREBY AMENDED AND RESTATED IN THEIR ENTIRETY TO HEREAFTER BE AND READ AS
FOLLOWS:


 

“Applicable Commitment Fee Percentage” shall mean with respect to any Loan on
any date of determination, the applicable rate per annum for the corresponding
rating of the Company’s corporate family ratings, and determined in accordance
with the following grid:

 

1

--------------------------------------------------------------------------------


 

Moody’s and S&P

 

Percentage 
(Per Annum)

 

BBB+ or Baa1

 

0.115

%

BBB or Baa2

 

0.15

%

BBB- and Baa3

 

0.175

%

BBB- or Baa3

 

0.20

%

BB+ and Ba1

 

0.225

%

BB+ or Ba1

 

0.25

%

BB and Ba2

 

0.275

%

BB or Ba2

 

0.325

%

Otherwise

 

0.375

%

 

For purposes of determining the Applicable Commitment Fee Percentage in the case
of split ratings, where applicable, (i) in the event of a single category split
in ratings, the higher of the two ratings shall apply, (ii) in the event of a
two-category split in ratings, the rating that is in the middle of the two
ratings shall apply and (iii) in the event that there is more than a
two-category split in ratings, the rating that is one category above the lower
rating will apply.

 

“Applicable Margin” shall mean with respect to any Loan on any date of
determination, the applicable rate per annum for the corresponding rating of the
Company’s corporate family ratings, and determined in accordance with the
following grid:

 

Moody’s and S&P

 

LIBOR Margin
 (Per Annum)

 

ABR Margin
 (Per Annum)

 

 

 

 

 

 

 

BBB+ or Baa1

 

0.50

%

0.00

%

BBB or Baa2

 

0.625

%

0.00

%

BBB- and Baa3

 

0.75

%

0.00

%

BBB- or Baa3

 

1.00

%

0.00

%

BB+ and Ba1

 

1.125

%

0.125

%

 

2

--------------------------------------------------------------------------------


 

Moody’s and S&P

 

LIBOR Margin
 (Per Annum)

 

ABR Margin
 (Per Annum)

 

BB+ or Ba1

 

1.375

%

0.375

%

BB and Ba2

 

1.50

%

0.50

%

BB or Ba2

 

1.625

%

0.625

%

Otherwise

 

1.875

%

0.875

%

 

For purposes of determining the Applicable Margin in the case of split ratings,
where applicable, (i) in the event of a single category split in ratings, the
higher of the two ratings shall apply, (ii) in the event of a two-category split
in ratings, the rating that is in the middle of the two ratings shall apply and
(iii) in the event that there is more than a two-category split in ratings, the
rating that is one category above the lower rating will apply.

 


SECTION 3.     MODIFICATION OF INVESTMENT LIMITATION.   SECTION 6.7(G) OF THE
CREDIT AGREEMENT IS HEREBY AMENDED AND RESTATED IN ITS ENTIRETY TO HEREAFTER BE
AND READ AS FOLLOWS:


 


(G)           SO LONG AS NO DEFAULT HAS OCCURRED AND IS THEN CONTINUING OR WOULD
RESULT THEREFROM, INVESTMENTS IN (INCLUDING, WITHOUT LIMITATION, LOANS TO) ANY
PERSON WHICH IS NOT A SUBSIDIARY OF THE COMPANY OR OF ANY OF THE COMPANY’S
SUBSIDIARIES, PROVIDED, THAT THE AGGREGATE FACE AMOUNT OF ALL OF SUCH
INVESTMENTS DOES NOT EXCEED AT ANY TIME FIVE PERCENT (5%) OF CONSOLIDATED NET
WORTH.


 


SECTION 4.     REPRESENTATIONS AND WARRANTIES.  THE COMPANY REPRESENTS AND
WARRANTS TO THE AGENT AND THE LENDERS THAT THE REPRESENTATIONS AND WARRANTIES
CONTAINED IN SECTION 4 OF THE CREDIT AGREEMENT AND IN ALL OF THE OTHER LOAN
DOCUMENTS ARE TRUE AND CORRECT IN ALL MATERIAL RESPECTS ON AND AS OF THE
EFFECTIVE DATE HEREOF AS THOUGH MADE ON AND AS OF SUCH EFFECTIVE DATE.  THE
COMPANY HEREBY CERTIFIES THAT NO EVENT HAS OCCURRED AND IS CONTINUING WHICH
CONSTITUTES A DEFAULT OR AN EVENT OF DEFAULT UNDER THE CREDIT AGREEMENT OR
WHICH, UPON THE GIVING OF NOTICE OR THE LAPSE OF TIME, OR BOTH, WOULD CONSTITUTE
A DEFAULT OR AN EVENT OF DEFAULT.  ADDITIONALLY, THE COMPANY HEREBY REPRESENTS
AND WARRANTS TO THE AGENT AND THE LENDERS THAT THE RESOLUTIONS OR AUTHORIZATIONS
OF THE BOARD OF DIRECTORS (OR OTHER GOVERNING PARTIES) OF THE COMPANY AND ITS
SUBSIDIARIES WHICH ARE SET OUT IN THE FOLLOWING DESCRIBED SECRETARY’S
CERTIFICATES OR AUTHORIZATIONS REMAIN IN FULL FORCE AND EFFECT AS OF THE
EFFECTIVE DATE HEREOF AND HAVE NOT BEEN MODIFIED, AMENDED, SUPERSEDED OR
REVOKED:


 


(A)           THAT CERTAIN SECRETARY’S CERTIFICATE DATED ON OR ABOUT AUGUST 28,
2007, EXECUTED AND DELIVERED TO THE AGENT BY THE SECRETARY OF WHOLE FOODS
MARKET, INC.; AND


 


(B)           THOSE CERTAIN SECRETARY’S CERTIFICATES DATED ON OR AFTER
AUGUST 28, 2007, EXECUTED AND DELIVERED TO THE AGENT BY THE SECRETARY OR
ASSISTANT SECRETARY OF EACH OF THE SUBSIDIARIES OF THE COMPANY EXECUTING THE
JOINDER OF GUARANTOR SUBSIDIARIES WHICH IS SET FORTH BELOW IN THIS AMENDMENT.

 

3

--------------------------------------------------------------------------------



 


SECTION 4.  LIMITATIONS.  THE AMENDMENTS SET FORTH HEREIN ARE LIMITED PRECISELY
AS WRITTEN AND SHALL NOT BE DEEMED TO (A) BE A CONSENT TO, OR WAIVER OR
MODIFICATION OF, ANY OTHER TERM OR CONDITION OF THE CREDIT AGREEMENT OR ANY OF
THE OTHER LOAN DOCUMENTS, OR (B) EXCEPT AS EXPRESSLY SET FORTH HEREIN, PREJUDICE
ANY RIGHT OR RIGHTS WHICH THE LENDERS MAY NOW HAVE OR MAY HAVE IN THE FUTURE
UNDER OR IN CONNECTION WITH THE CREDIT AGREEMENT, THE LOAN DOCUMENTS OR ANY OF
THE OTHER DOCUMENTS REFERRED TO THEREIN.  EXCEPT AS EXPRESSLY MODIFIED HEREBY OR
BY EXPRESS WRITTEN AMENDMENTS THEREOF, THE TERMS AND PROVISIONS OF THE CREDIT
AGREEMENT, THE NOTES AND ANY OTHER LOAN DOCUMENTS OR ANY OTHER DOCUMENTS OR
INSTRUMENTS EXECUTED IN CONNECTION WITH ANY OF THE FOREGOING ARE AND SHALL
REMAIN IN FULL FORCE AND EFFECT.  IN THE EVENT OF A CONFLICT BETWEEN THIS
AMENDMENT AND ANY OF THE FOREGOING DOCUMENTS, THE TERMS OF THIS AMENDMENT SHALL
BE CONTROLLING.


 


SECTION 5.  PAYMENT OF EXPENSES.  THE COMPANY AGREES, WHETHER OR NOT THE
TRANSACTIONS HEREBY CONTEMPLATED SHALL BE CONSUMMATED, TO REIMBURSE AND SAVE THE
AGENT AND EACH OF THE LENDERS HARMLESS FROM AND AGAINST LIABILITY FOR THE
PAYMENT OF ALL REASONABLE SUBSTANTIATED OUT-OF-POCKET COSTS AND EXPENSES ARISING
IN CONNECTION WITH THE PREPARATION, EXECUTION, DELIVERY, AMENDMENT,
MODIFICATION, WAIVER AND ENFORCEMENT OF, OR THE PRESERVATION OF ANY RIGHTS UNDER
THIS AMENDMENT, INCLUDING, WITHOUT LIMITATION, THE REASONABLE FEES AND EXPENSES
OF COUNSEL FOR THE AGENT AND OTHER CHARGES WHICH MAY BE PAYABLE IN RESPECT OF,
OR IN RESPECT OF ANY MODIFICATION OF, THE CREDIT AGREEMENT AND THE LOAN
DOCUMENTS.  THE PROVISIONS OF THIS SECTION SHALL SURVIVE THE TERMINATION OF THE
CREDIT AGREEMENT AND THE REPAYMENT OF THE LOANS.


 


SECTION 6.  DESCRIPTIVE HEADINGS, ETC.  THE DESCRIPTIVE HEADINGS OF THE SEVERAL
SECTIONS OF THIS AMENDMENT ARE INSERTED FOR CONVENIENCE ONLY AND SHALL NOT BE
DEEMED TO AFFECT THE MEANING OR CONSTRUCTION OF ANY OF THE PROVISIONS HEREOF.


 


SECTION 7.  ENTIRE AGREEMENT.  THIS AMENDMENT AND THE DOCUMENTS REFERRED TO
HEREIN REPRESENT THE ENTIRE UNDERSTANDING OF THE PARTIES HERETO REGARDING THE
SUBJECT MATTER HEREOF AND SUPERSEDE ALL PRIOR AND CONTEMPORANEOUS ORAL AND
WRITTEN AGREEMENTS OF THE PARTIES HERETO WITH RESPECT TO THE SUBJECT MATTER
HEREOF, INCLUDING, WITHOUT LIMITATION, ANY COMMITMENT LETTERS REGARDING THE
TRANSACTIONS CONTEMPLATED BY THIS AMENDMENT.


 


SECTION 8.  COUNTERPARTS.  THIS AMENDMENT MAY BE EXECUTED IN ANY NUMBER OF
COUNTERPARTS AND BY DIFFERENT PARTIES ON SEPARATE COUNTERPARTS AND ALL OF SUCH
COUNTERPARTS SHALL TOGETHER CONSTITUTE ONE AND THE SAME INSTRUMENT.  COMPLETE
SETS OF COUNTERPARTS SHALL BE LODGED WITH THE COMPANY AND THE AGENT.


 


SECTION 9.    REFERENCES TO CREDIT AGREEMENT.  AS USED IN THE CREDIT AGREEMENT
(INCLUDING ALL EXHIBITS THERETO) AND ALL OTHER LOAN DOCUMENTS, ON AND SUBSEQUENT
TO THE EFFECTIVE DATE HEREOF, THE TERM “AGREEMENT” SHALL MEAN THE CREDIT
AGREEMENT, AS AMENDED BY THIS AMENDMENT.


 


SECTION 10.    JURISDICTION; GOVERNING LAW; ETC.


 


(A)               EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY AND
UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE NONEXCLUSIVE
JURISDICTION OF ANY NEW YORK STATE COURT OR FEDERAL COURT OF THE UNITED STATES
OF AMERICA SITTING IN NEW YORK CITY, AND ANY APPELLATE COURT FROM ANY THEREOF,
IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AMENDMENT OR ANY

 

4

--------------------------------------------------------------------------------



 


OF THE OTHER LOAN DOCUMENTS TO WHICH IT IS A PARTY, OR FOR RECOGNITION OR
ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY
AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION OR
PROCEEDING MAY BE HEARD AND DETERMINED IN ANY SUCH NEW YORK STATE COURT OR, TO
THE FULLEST EXTENT PERMITTED BY LAW, IN SUCH FEDERAL COURT.  EACH OF THE PARTIES
HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE
CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR
IN ANY OTHER MANNER PROVIDED BY LAW.  NOTHING IN THIS AMENDMENT SHALL AFFECT ANY
RIGHT THAT ANY PARTY MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING
RELATING TO THIS AMENDMENT OR ANY OF THE OTHER LOAN DOCUMENTS IN THE COURTS OF
ANY JURISDICTION.


 


(B)           EACH OF THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY WAIVES,
TO THE FULLEST EXTENT IT MAY LEGALLY AND EFFECTIVELY DO SO, ANY OBJECTION THAT
IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY SUIT, ACTION OR
PROCEEDING ARISING OUT OF OR RELATING TO THIS AMENDMENT OR ANY OF THE OTHER LOAN
DOCUMENTS TO WHICH IT IS A PARTY IN ANY NEW YORK STATE OR FEDERAL COURT.  EACH
OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED
BY LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION
OR PROCEEDING IN ANY SUCH COURT.


 


(C)           THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NEW YORK.


 


(D)           EACH OF THE COMPANY, THE AGENT AND THE LENDERS IRREVOCABLY WAIVES
ALL RIGHT TO TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM (WHETHER
BASED ON CONTRACT, TORT OR OTHERWISE) ARISING OUT OF OR RELATING TO ANY OF THE
LOAN DOCUMENTS, THE LOANS OR THE ACTIONS OF THE AGENT OR ANY LENDER IN THE
NEGOTIATION, ADMINISTRATION, PERFORMANCE OR ENFORCEMENT THEREOF.


 


[REMAINDER OF PAGE LEFT INTENTIONALLY BLANK]


 


5

--------------------------------------------------------------------------------



 


IN WITNESS WHEREOF, THE PARTIES HERETO HAVE CAUSED THIS AMENDMENT TO BE DULY
EXECUTED AND DELIVERED BY THEIR RESPECTIVE DULY AUTHORIZED OFFICES AS OF THE
DATE FIRST ABOVE WRITTEN.


 


 

 

WHOLE FOODS MARKET, INC.

 

a Texas corporation, as Borrower

 

 

 

By:

 

 

 

Glenda Chamberlain

 

 

Executive Vice President

 

--------------------------------------------------------------------------------


 

 

JPMORGAN CHASE BANK, N.A.,

 

as Agent and as a Lender

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

ROYAL BANK OF CANADA,

 

as a Lender

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

WELLS FARGO BANK, N.A,

 

as a Lender

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

LASALLE BANK MIDWEST NATIONAL

 

ASSOCIATION, as a Lender

 

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

WACHOVIA BANK, NATIONAL ASSOCIATION,

 

as a Lender

 

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

FORTIS CAPITAL,

 

as a Lender

 

--------------------------------------------------------------------------------


 

 

By:

 

 

Name:

 

 

Title:

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

US BANK, N.A.,

 

as a Lender

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

BANK OF AMERICA, N.A.,

 

as a Lender

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

--------------------------------------------------------------------------------


 

JOINDER OF GUARANTOR SUBSIDIARIES

 

The undersigned Guarantors (a) acknowledge and consent to the execution of the
foregoing Amendment, (b) confirm that the Guaranties and Security Agreements, if
any, previously executed or joined in by each of the undersigned Guarantors
apply and shall continue to apply to all Indebtedness evidenced by or arising
pursuant to the Credit Agreement or any other Loan Documents, notwithstanding
the execution and delivery of this Amendment by the Company, the Agent and each
of the Lenders, and (c) acknowledge that without this consent and confirmation,
the Banks and the Agent would not agree to the modifications of the Credit
Agreement which are evidenced by the foregoing Amendment.

 

 

[*CONFIDENTIAL*]

WFM GIFT CARD, LLC,

a Virginia limited liability company

 

[*CONFIDENTIAL*]

WFM PROPERTIES SCOTTSDALE, LLC,

a Delaware limited liability company

WFM PURCHASING MANAGEMENT, INC.,

a Delaware corporation

WFM SELECT FISH, INC.,

a Delaware corporation

WHOLE FOODS MARKET BRAND 365, LLC,

a California limited liability company

WHOLE FOODS MARKET FINANCE, INC.,

a Delaware corporation

WHOLE FOODS MARKET PROCUREMENT, INC.,

a Delaware corporation

WHOLE FOODS MARKET SERVICES, INC.,

a Delaware corporation

 

 

By:

 

 

 

Glenda Chamberlain, President

 

 

 

ALLEGRO COFFEE COMPANY,

a Colorado corporation

THE SOURDOUGH, A EUROPEAN BAKERY, INC.,

a Texas corporation

 

 

By:

 

 

 

Glenda Chamberlain, Vice President

 

 

[*CONFIDENTIAL*]

 

--------------------------------------------------------------------------------


 

 

 

 

By:

 

 

 

 

 

 

Glenda Chamberlain, President

 

 

 

WFM PRIVATE LABEL, L.P.,

 

 

a Delaware limited partnership

 

 

 

 

 

By:

WFM Private Label Management, Inc., a Delaware

 

 

 

corporation, General Partner

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

Glenda Chamberlain, President

 

 

 

 

WFM PURCHASING, L.P.,

 

 

a Delaware limited partnership

 

 

 

 

 

By:

WFM Purchasing Management, Inc., a Delaware

 

 

 

corporation, General Partner

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

Glenda Chamberlain, President

 

--------------------------------------------------------------------------------


 

NATURE’S HEARTLAND, INC.,

a Massachusetts corporation

WFM BEVERAGE CORP.,

a Texas corporation

WFM BEVERAGE HOLDING COMPANY,

a Texas corporation

WFM IP MANAGEMENT, INC.,

a Delaware corporation

WHOLE FOODS MARKET GROUP, INC.,

a Delaware corporation

WHOLE FOODS MARKET ROCKY MOUNTAIN/

SOUTHWEST I, INC., a Delaware corporation

 

 

By:

 

 

 

Roberta Lang, President

 

 

 

MRS. GOOCH’S NATURAL FOOD MARKETS, INC.,

a California corporation

WFM HAWAII, INC.,

a Hawaii corporation

[*CONFIDENTIAL*]

WFM NORTHERN NEVADA, INC.,

a Delaware corporation

WHOLE FOOD COMPANY,

a Louisiana corporation

WHOLE FOODS MARKET CALIFORNIA, INC.,

a California corporation

WHOLE FOODS MARKET PACIFIC NORTHWEST, INC., a

Delaware corporation

 

 

By:

 

 

 

Roberta Lang, Vice President

 

 

--------------------------------------------------------------------------------


 

 

 

WHOLE FOODS MARKET IP, L.P.,

 

 

a Delaware limited partnership

 

 

 

 

 

By:

WFM IP Management, Inc., a Delaware corporation,
General Partner

 

 

 

 

 

 

By:

 

 

 

 

 

 

Roberta Lang, President

 

 

 

 

WFM COBB PROPERTY INVESTMENTS, LLC,

 

 

a Delaware limited liability company

 

 

 

 

 

By:

WHOLE FOODS MARKET GROUP, INC., a

 

 

 

Delaware corporation, sole Member

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

Roberta Lang, President

 

 

 

 

WHOLE FOODS MARKET ROCKY MOUNTAIN/

 

 

SOUTHWEST, L.P., a Texas corporation

 

 

 

 

 

By:

WHOLE FOODS MARKET ROCKY

 

 

 

MOUNTAIN/SOUTHWEST I, INC., a Delaware

 

 

 

corporation, General Partner

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

Roberta Lang, President

 

 

 

 

 

 

WHOLE FOODS MARKET DISTRIBUTION, INC.,
a Delaware corporation

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

Lee Valkenaar, President

 

--------------------------------------------------------------------------------


 

WFM IP INVESTMENTS, INC.,

a Delaware corporation

WFM PROCUREMENT INVESTMENTS, INC.,

a Delaware corporation

[*CONFIDENTIAL*]

WHOLE FOODS MARKET SOUTHWEST INVESTMENTS,
INC.,

a Delaware corporation

 

 

By:

 

 

 

Patrick Bradley, President

 

 

 

WFM SOUTHERN NEVADA, INC.,

a Delaware corporation

 

By:

 

 

 

Patrick Bradley, Vice President

 

 

 

WILD OATS MARKETS, INC., a Delaware corporation

 

 

By:

 

 

 

Roberta Lang,              President

 

 

 

WILD OATS MARKETS CANADA, INC., a British Columbia

corporation

 

 

By:

 

 

 

Roberta Lang,              President

 

 

--------------------------------------------------------------------------------


 

WILD OATS FINANCIAL, INC., a Nevada corporation

 

 

By:

 

 

 

Roberta Lang,              President

 

 

 

WILD MARKS, INC., a Nevada corporation

 

 

By:

 

 

 

Roberta Lang,              President

 

 

 

SPARKY, INC., a Nevada corporation

 

 

By:

 

 

 

Roberta Lang,              President

 

 

 

WILD OATS OF MASSACHUSETTS, INC., a Massachusetts
corporation

 

 

By:

 

 

 

Roberta Lang,              President

 

 

--------------------------------------------------------------------------------